Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent
provisions.
This action is in response to applicant’s correspondence filed on 09/12/2022. Applicant's arguments/remarks filed on 9/12/2022 (hereafter Remarks) have been fully considered but they are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 9, 12, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crawforth et al. (US 10348505 B1) (hereafter Crawforth), in view of Brakeville et al. (US 2019/0149550) (hereafter Brakeville), and in view of Yan (US 2021/0160056) (hereafter Yan).

Regarding claim 1 Crawforth teaches: A computing system comprising: a network interface configured to receive a request for blockchain information from a user device; and a processor configured to (Crawforth, in col.68, ll.13-14 discloses “the hosted sets of media data 210 accessible to individual users, for example, via one or more communication links and a remote interface.” Crawforth, in col.63, ll.28-29 discloses “transmit to the certification system 110-e a validation request for the set of media data 210” Crawforth, in col.64, ll.34-36 discloses “the certification system 110-e may evaluate a blockchain hash 325 corresponding to the subset of media data 212.” Crawforth, in col.19, ll.46-51 discloses “The network 130 may include any network or communications infrastructure via which the capture system 105, the certification system 110, the distribution system 115, the validation system 120, and the profile management system 125 may exchange data);
Crawforth fails to explicitly teach: acquire names of governance policies from respective genesis blocks of a plurality of blockchains which are in active operation and available, the governance policies comprising policies agreed to by blockchain peer;
[determine a plurality of trust values for the plurality of blockchains, respectively, based on the acquired names of the governance policies from the respective genesis blocks of the plurality of blockchains, and]
Brakeville from the analogous technical field teaches: acquire names of governance policies from respective genesis blocks of a plurality of blockchains which are in active operation and available, the governance policies comprising policies agreed to by blockchain peers (Examiner note: chaincode of Brakeville includes all governance policy information, i.e. names etc.; acquiring governance policy names is met by stipulating an access control list, ACL, referenced by chaincode comprising all required information; blockchain peers are met by the blockchain nodes 280 of Brakeville, containing peers as depicted in Fig. 2) (Brakeville, in Para. [0020] discloses “According to example embodiments, to remediate the issue of pseudospoofing (forgery of identity), members in a permissioned network or blockchain may agree to a set of governing rules defined in replicated chaincode of the blockchain, which can be retrieved and executed to perform rule enforcement for block creation and other related blockchain activities” Brakeville, in Para. [0022] discloses “This chaincode can stipulate an access control list (ACL) that is referenced by the governing chaincode for each block-creation round.” Brakeville, in Para. [0027] discloses “The nodes may identify an ACL list 214 for reference purposes based on the chaincode 275 and then at some point reach consensus and permit the block/transaction to be created/committed to the blockchain ledger 272 provided that certain conditions are satisfied”),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawforth, in view of the teaching of Brakeville which discloses operations with governance policies in blockchain system in order to improve data management in a blockchain system (Brakeville, [0020, 0022, 0026, 0027])
Crawforth, as modified by Brakeville, fails to explicitly teach: determine a plurality of trust values for the plurality of blockchains, respectively, based on the acquired names of the governance policies from the respective genesis blocks of the plurality of blockchains, and
display, via a user interface, a list that includes a plurality of identifiers of the plurality of blockchains, respectively, and the plurality of trust values for the plurality of blockchains arranged adjacent to the plurality of identifiers of the plurality of blockchains, respectively.
Yan from the analogous technical field teaches: determine a plurality of trust values for the plurality of blockchains, respectively, based on the acquired names of the governance policies from the respective genesis blocks of the plurality of blockchains, and (Yan, in Para. [0049] discloses “a trust module configured to obtain a current block of a blockchain, wherein the current block of the blockchain comprises the hash value of the previous block of the blockchain, a timestamp of creation of the current block, a token issued to a node that creates the previous block of the blockchain, a trust value list indicating current trust values of each of the plurality of nodes, and information indicating evidence based on which the trust values in the trust value list were derived”)
display, via a user interface, a list that includes a plurality of identifiers of the plurality of blockchains, respectively (Examiner note: blockchain identifiers are included into block timestamp/token managed by the blockchain management module 1020) (Yan, in Para. [0223] discloses “The apparatus 1000 can comprise User Interface module 1010, Blockchain Management module 1020, Trust Database 1030, Trust module 1040, Key Management module 1050, Application module 1060, and other necessary modules which are not shown” Yan, in Para. [0006] discloses “The distributed network comprises a plurality of nodes, the method comprises: obtaining a current block of a blockchain, wherein the current block of the blockchain comprises the hash value of the previous block of the blockchain, a timestamp of creation of the current block, a token issued to a node that creates the previous block of the blockchain, a trust value list indicating current trust values for each of the plurality of nodes, and information indicating evidence based on which the trust values in the trust value list were derived” Yan, in Para. [0238] discloses “The Blockchain Management module 1020 can select an approved new block as the next block of the blockchain. The Blockchain Management module 1020 can also generate the token issued to the node that creates the next block based on the hash value of the current block of the blockchain,
and the plurality of trust values for the plurality of blockchains arranged adjacent to the plurality of identifiers of the plurality of blockchains, respectively (Yan, in Para. [0142] discloses “The trust value list 204 can record the trust values of all nodes or a part of the nodes. The evidence 205 can also record all of the evidence reported by the nodes, or a part of the evidence reported. The evidence 205 can be ordered based on evidence on different nodes, such as identified by the public keys of the nodes.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawforth, as modified by Brakeville, in view of the teaching of Yan which discloses managing a plurality of trust values displaying the user information linked to the blockchain identifiers in order to improve data management of blockchain (Yan, [0006, 0049, 0142, 0223, 0238]).

Regarding claim 4 Crawforth, as modified by Brakeville and Yan, teaches: The computing system of claim 1, wherein the processor is configured to acquire a name of a governance policy and policy content of the governance policy of a blockchain from an encoding within a genesis block of the respective blockchain (Examiner note: as noted above, chaincode of Brakeville includes all governance policy information, i.e. names etc.; acquiring governance policy names is met by stipulating an access control list, ACL, referenced by chaincode comprising all required information; blockchain peers are met by the blockchain nodes 280 of Brakeville, containing peers as depicted in Fig. 2) (Brakeville, in Para. [0020] discloses “According to example embodiments, to remediate the issue of pseudospoofing (forgery of identity), members in a permissioned network or blockchain may agree to a set of governing rules defined in replicated chaincode of the blockchain, which can be retrieved and executed to perform rule enforcement for block creation and other related blockchain activities” Brakeville, in Para. [0022] discloses “This chaincode can stipulate an access control list (ACL) that is referenced by the governing chaincode for each block-creation round.” Brakeville, in Para. [0027] discloses “The nodes may identify an ACL list 214 for reference purposes based on the chaincode 275 and then at some point reach consensus and permit the block/transaction to be created/committed to the blockchain ledger 272 provided that certain conditions are satisfied”),

Regarding claim 5 Crawforth, as modified by Brakeville and Yan, teaches: The computing system of claim 1, wherein each determined trust value (Examiner note: the amount of trust is met by the trust score of Crawforth as noted above) (Crawforth, in col.68, ll.47-51 discloses “the validation system 120-d may store a global trust score 505 for the set of media data 210 as determined at 1010, one or more trust scores 505 for individual subsets of media data 212 as determined at 1010, or any combination thereof.” Crawforth, in col.21, ll.19-24 discloses “the certification system 110 may store data associated with the captured media data as part of an immutable ledger. The immutable ledger may include a blockchain or like immutable or distributed ledger (e.g., each entry of the immutable ledger may include a block of the blockchain).”) comprises a slidable scale between a lowest possible trust value to a highest possible trust value (Examiner note: a slidable scale is met by the level of validity of Crawforth) (Crawforth, in col.35, ll.4-5 discloses “the validation system 120-b may determine the global trust score 505 based on a combination (e.g., a weighted average) of the trust scores 505 determined for each subset of media data 212 at 830-g.” Crawforth, in col.45, ll.62-67 discloses “the level of validity of each subset of media data 212 may be binary, but the level of validity of set of media data 210-a as a whole may be non-binary (e.g., an A/B/C/D/F scale, a ten point scale etc.) and may, for example, be based on a weighted average or other blend of the level of validity of each subset of media data 212.”).

Regarding claim 9, claim 9 discloses a method that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 12, claim 12 dependent on claim 9 discloses a method that is substantially equivalent to the system of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13, claim 13 dependent on claim 9 discloses a method that is substantially equivalent to the system of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 17, claim 17 discloses a medium that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 20, claim 20 dependent on claim 17 discloses a medium that is substantially equivalent to the system of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 20 and rejected for the same reasons.

Claims 2, 10, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Crawforth et al. (US 10348505 B1) (hereafter Crawforth), in view of Brakeville et al. (US 2019/0149550) (hereafter Brakeville), in view of Yan (US 2021/0160056) (hereafter Yan), and in view of Tateossian (US 2018/0293312 A1) (here after Tateossian).

Regarding claim 2 Crawforth as modified by Brakeville and Yan teaches: The computing system of claim 1, wherein the processor is configured (Crawforth, in col.78, ll.8-9 discloses “a certification system 110 may include multiple devices 1405” Crawforth, in col.78, ll.15-18 discloses “The device 1405 may include a certification system manager 1410, an I/O controller 1415, a communications manager 1420, a database 1425, memory 1435, and a processor 1440.”) 
Crawforth as modified by Brakeville and Yan, fails to explicitly teach: to arrange the plurality of identifiers of the plurality of blockchains on the list such that a blockchain with a greatest determined trust value has an identifier that is highest on the list.
Tateossian from the analogous technical field teaches: to arrange the plurality of identifiers of the plurality of blockchains on the list such that a blockchain with a greatest determined trust value has an identifier that is highest on the list (Examiner note: plurality of blockchains on the list is met by the plurality of server computers each associated with a respective trust score) (Tatseossian, in Para. [0082] discloses “the method of the invention may be utilized in blockchain fashion by a plurality of server computers. In this method, each server computer has a respective storage database and trust database.” Tateossian, in Para. [0068] discloses “The Trust Rating 1406 is a combined algorithmic score rating the honesty and trustworthiness…The Trust Rating 1406 may be a higher number based on the greater amount of truth”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawforth, as modified by Brakeville and Yan in view of the teaching of Tateossian which discloses ordering of blocks (i.e. server computers) in a blockchain by the trust values assigning the highest trust value to the trust rating indicator in order to improve management of the blockchain database (Tateossian, [0068, 0082]).

Regarding claim 10, claim 10 dependent on claim 9 discloses a method that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 17 discloses a medium that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 21 Crawforth as modified by Brakeville and Yan fails to explicitly teach: The computing system of claim 1, wherein the processor is further configured to display, via the user interface, a join selection in association with a blockchain having a determined trust value above a predetermined threshold.
Tateossian from the analogous technical field teaches: The computing system of claim 1, wherein the processor is further configured to display, via the user interface, a join selection in association with a blockchain having a determined trust value above a predetermined threshold (Examiner note: plurality of blockchains on the list is met by the plurality of server computers each associated with a respective trust score) (Tatseossian, in Para. [0082] discloses “the method of the invention may be utilized in blockchain fashion by a plurality of server computers. In this method, each server computer has a respective storage database and trust database.” Tateossian, in Para. [0068] discloses “The Trust Rating 1406 is a combined algorithmic score rating the honesty and trustworthiness…The Trust Rating 1406 may be a higher number based on the greater amount of truth” Tateossian, in Para. [0081] discloses “The computer system then displays the trust rating on the computer screen of the querying computer 1708.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawforth, as modified by Brakeville and Yan, in view of the teaching of Tateossian which discloses ordering and displaying of blocks (i.e. server computers) in a blockchain by the trust values assigning the highest trust value to the trust rating indicator in order to improve data management of the blockchain (Tateossian, [0068, 0081, 0082]).

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crawforth et al. (US 10348505 B1) (hereafter Crawforth), in view of Brakeville et al. (US 2019/0149550) (hereafter Brakeville), in view of Yan (US 2021/0160056) (hereafter Yan), and in view of Eksten et al. (US 2018/0329693 A1) (hereafter Eksten).

Regarding claim 3 Crawforth as modified by Brakeville and Yan, fails to explicitly teach: The computing system of claim 1, wherein a trust value of a blockchain is further determined based on one or more of location diversity of nodes of the respective blockchain, certificate identity information of nodes of the respective blockchain, node deployment information, chain code deployment information, and an amount of member nodes of the respective blockchain.
Eksten from the analogous technical field teaches: The computing system of claim 1, wherein a trust value of a blockchain is further determined (Examiner note: the trust value update of a blockchain is met by calculation of the blockchain trust values using predefined software blocks, i.e. component 24) (Eksten, in Para. [0111] discloses “Blockchain manager 2100 may inter-operate with development framework 12 and deployment subsystem 14 to log when a component 24 successfully executes to complete an intended function, which may in turn be used to calculate or update a trust value for the component for that intended function.”) based on one or more of location diversity of nodes of the respective blockchain (Eksten, in Para. [0239] discloses “An example command may be "read" (name) which reads a certain number of bytes starting from a particular location and takes a data container with the number of bytes and a seek position (description).” Eksten, in Para. [0364] discloses “blockchain manager 2100 may update distributed ledger 2800 with the new block 2400 and propagate the updated distributed ledger 2800 across network 152 to all nodes”), certificate identity information of nodes of the respective blockchain, node deployment information, chain code deployment information, and an amount of member nodes of the respective blockchain (Eksten, in Para. [0045] discloses “a deployment subsystem for deploying computing applications at runtime comprising a repository, one or more cloud agents, and one or more cloud engines.” Eksten, in Para. [0099] discloses “a copy of distributed ledger 2800 may be stored in one or more nodes connected to network 152.”).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawforth, as modified by Brakeville and Yan, in view of the teaching of Eksten which discloses deployment information of a diversity locations of the network components in order to improve blockchain data management in the network (Eksten, [0045, 0111, 0239, 0364]).  

Regarding claim 11, claim 11 dependent on claim 9 discloses a method that is substantially equivalent to the system of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 17 discloses a medium that is substantially equivalent to the system of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 19 and rejected for the same reasons.

Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Crawforth et al. (US 10348505 B1) (hereafter Crawforth) ), in view of Brakeville et al. (US 2019/0149550) (hereafter Brakeville), in view of Yan (US 2021/0160056) (hereafter Yan), and in view of Galebach et al. (US 2019/0147431 A1) (hereafter Galebach).

Regarding claim 6 Crawforth, as modified by Brakeville and Yan, teaches: The computing system of claim 1, wherein the processor is configured to output a suggestion (Crawforth, in col.74, ll.4-7 discloses “The processor 1235 may be configured to execute computer-readable instructions stored in a memory (e.g., the memory 1225) to cause the device 1205 to perform various functions”). 
Crawforth as modified as modified by Brakeville and Yan, fails to explicitly teach: that indicates whether or not to transact on a respective blockchain based on a determined trust value for the respective blockchain.
Galebach from the analogous technical field teaches: that indicates whether or not to transact on a respective blockchain based on a determined trust value for the respective blockchain (Examiner note: trust value is equivalent to the trust score) (Galebach, in Para. [0036] discloses “a trust score that provides a measure of confidence that a transaction is trusted based on” Galebach, in Para. [0051] discloses “the credit protocol application 332 records the validation (or failed validation) of a transaction to the distributed blockchain ledger network 200”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawforth, as modified by Brakeville and Yan, in view of the teaching of Galebach which discloses transaction verification on a respective blockchain in order to improve blockchain data management in the system (Galebach, [0036, 0051]).

Regarding claim 7 Crawforth as modified by Brakeville and Yan, teaches: The computing system of claim 1, wherein the processor is configured to output a notification (Crawforth, in col.74, ll.4-7 discloses “The processor 1235 may be configured to execute computer-readable instructions stored in a memory (e.g., the memory 1225) to cause the device 1205 to perform various functions”). 
Crawforth as modified by Brakeville and Yan fails to explicitly teach: of additional criteria that must be performed before the user device is allowed to join a respective blockchain.
Galebach from the analogous technical field teaches: of additional criteria that must be performed before the user device is allowed to join a respective blockchain  (Galebach, in Para. [0075] discloses “The transaction performed based on the relationship/edge 526 is depicted at 528 of FIG. 5B, and may include transaction data/criteria” Galebach, in Para. [0051] discloses “a smart contract to validate the bilaterally confirmed debt transaction or payment transaction prior to recording in the distributed blockchain ledger network 200.” Galebach, in Para. [0087] discloses “the trust score is calculated based on one or more of tests/factors 702 associated with corresponding assigned weighting, such as the date of the transactions (e.g., on a Monday) 720, as well as a range of additional transaction factors” Galebach, in Para. [0090] discloses “measures of user transaction data verification factors/test success and measures of other recorded user data in smart contract on a blockchain node based on the combination of criteria” Galebach, in Para. [0071] discloses “Any user/node with access rights to the blockchain may query the central registry 525”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawforth, as modified by Brakeville and Yan, in view of the teaching of Galebach which discloses additional factors (or criteria) for operations (i.e. transactions) in blockchains in order to improve blockchaine data management in the system (Galebach, [0071, 0075, 0087, 0090]).

Regarding claim 14, claim 14 dependent on claim 9 discloses a method that is substantially equivalent to the system of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15 dependent on claim 9 discloses a method that is substantially equivalent to the system of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 15 and rejected for the same reasons.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crawforth et al. (US 10348505 B1) (hereafter Crawforth), in view of Brakeville et al. (US 2019/0149550) (hereafter Brakeville), in view of Yan (US 2021/0160056) (hereafter Yan), and in view of Smith et al. (US 2019/0349426 A1) (hereafter Smith).

Regarding claim 8 Crawforth, as modified by Brakeville and Yan, fails to explicitly teach: The computing system of claim 1, wherein the processor is further configured to disable access, via the user interface, to a respective blockchain that has a determined trust value below a predetermined threshold.
Smith, from the analogous technical field teaches: The computing system of claim 1, wherein the processor is further configured to disable access, via the user interface, to a respective blockchain (Smith, in Para. [0373] discloses “Code 908 may be included to direct the processor 902 to access a blockchain” Smith, in Para. [1408] discloses “the process flow proceeds to block 20012, where access may be denied.” Smith, in Para. [1308] discloses “constructing a permission guide may be accomplished by network engineers who may use a user interface or application program interface.”) that has a determined trust value below a predetermined threshold (Smith, in Para. [1837] discloses “The alert policy may include rules and thresholds as to which peers to alert” Smith, in Para. [1541] discloses “Block chain attestation is a broad concept that may be used in trusted boot mechanisms which use roots of trust for chaining and archiving.” Smith, in Para. [1435] discloses “If the total resources of the IoT device are exceeded by the total module requirements, at block 20320, the external modules may be disabled, except for a comm module.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawforth, as modified by Brakeville and Yan, in view of the teaching of Smith which discloses denial of an access to the blockchain resulting from the rules and threshold policy analysis in order to improve an access control to the blockchain data (Smith, [0373, 1308, 1408, 1435, 1541, 1837]).

Regarding claim 16, claim 16 dependent on claim 9 discloses a method that is substantially equivalent to the system of claim 8 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 8 are equally applicable to claim 16 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Qiu (US 2018/0375869), Ford (US-20180359096), Rae (US-20170116693).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vladimir I. Gavrilenko/Examiner, Art Unit 2431
/TRANG T DOAN/Primary Examiner, Art Unit 2431